Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Lee on May 13, 2022.
The application has been amended as follows: 

	Cancel claim 9-16 

In claim 1, line 27, after calculation resumes add ----  wherein the motor outputs the steering torque for assisting the steering operation of the vehicle based on a steering angle calculated from the absolute angle –

In claim 8, line 32, after calculation resumes add ----  wherein the motor outputs the steering torque for assisting the steering operation of the vehicle based on a steering angle calculated from the absolute angle –

Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	SASAKI (US 20180022379 A1) describes a power steering device, comprising: a steering unit having: a steering shaft rotatable with rotation of a steering wheel of a vehicle; and a rack bar made of an iron-based metal material and axially movable in response to rotation of the steering shaft; an electric motor arranged to apply a steering force to the steering unit; a ball-screw mechanism arranged as a reduction unit between the steering unit and the electric motor so as to transmit a toque of the electric motor to the steering unit, the ball-screw mechanism including: a steerable wheel-side ball screw groove helically recessed in an outer circumferential surface of the rack bar; a nut made of an iron-based metal material in an annular shape and arranged to surround the rack bar and be rotatable relative to the rack bar; a nut-side ball screw groove helically recessed in an inner circumferential surface of the nut to define a ball circulation channel with the steerable wheel-side ball screw groove; a plurality of balls made of an iron-based metal material and arranged in the ball circulation channel; and a circulation member connecting one end to the other end of the ball circulation channel so as to allow circulation of the plurality of balls from the one end to the other end of the ball circulation channel; and a control unit arranged to drive and control the electric motor, the control unit including: a steering torque signal receiving section that receives a signal indicative of a steering torque generated in the steering unit; a command signal calculating section that calculates an electric motor command signal for drive control of the electric motor based on the steering torque signal; and an abnormality detection circuit configured to use the steering torque, the electric motor command signal or a motor current flowing in the electric motor as steering force information and judge the occurrence of an abnormality in the power steering device when a value of the steering force information periodically changes in a predetermined frequency range, which is higher than or equal to a first frequency and lower than or equal to a second frequency, and the value of the steering force information in the predetermined frequency range becomes higher than a predetermined value.

	SASAKI (US 20140045636 A1) describes a transmission ratio variable device configured such that variation in a preload applied to a nutation gear mechanism due to an assembly error and the like is reduced, and a good meshing state of the nutation gear mechanism is maintained. According to a feature of an example of the invention, there is provided a transmission ratio variable device that adds motor-driven rotation to rotation of an input shaft by using a differential mechanism, and transmits resultant rotation to an output shaft, wherein: a nutation gear mechanism is employed as the differential mechanism, and the nutation gear mechanism includes a first gear that rotates together with the input shaft, a fourth gear that rotates together with the output shaft, and a nutation gear that includes a second gear that meshes with the first gear and a third gear that meshes with the fourth gear, the nutation gear rotating about an axis that is inclined to an axis of the first and fourth gears; one of the input shaft and the output shaft has a shaft portion projecting outside a housing that houses the nutation gear mechanism, and a communicating hole, through which an outside and an inside of the housing communicate with each other, is formed in the shaft portion; and the transmission ratio variable device includes preload applying means including a preload adjusting plug that is screwed to one of the input shaft and the output shaft and is able to be operated from outside through the communicating hole, the preload applying means applying an axial preload to the nutation gear mechanism in accordance with a position of the preload adjusting plug.

	AOKI (US 20080294313 A1) describes an electric power steering apparatus comprising: an electric motor which applies a steering assist torque to a steering mechanism; a steering torque detecting unit which detects a steering torque inputted to the steering mechanism; and a motor controlling unit which controls the electric motor to be driven on the basis of a current command value comprising: a malfunction detecting unit which detects a malfunction of the steering torque detecting unit; a first torque command value calculating unit which calculates a steering assist torque command value on the basis of at least the detected steering torque; a second torque command value calculating unit which calculates a torque command value on the basis of a self aligning torque estimating unit which estimates a self aligning torque transmitted from a road surface to the steering mechanism; and a switching unit which selects the second torque command value calculating unit in place of the first torque command value calculating unit when the malfunction of the steering torque detecting unit is detected by the malfunction torque detecting unit, a normative yaw rate estimating unit which estimates a normative yaw rate of the vehicle in accordance with the steering angle; and an actual yaw rate detecting unit which detects an actual yaw rate of the vehicle, wherein the friction coefficient estimating unit is configured to estimate the friction coefficient on the basis of a difference between the normative yaw rate and the actual yaw rate.

	Sato (US 6644433 B2) describes a control apparatus for controlling an electric power steering mechanism comprising: a torque sensor mounted on a steering shaft for detecting a steering torque signal; an indicating value calculating unit for calculating a motor current indicating value based on the steering torque signal detected by the torque sensor and a vehicle speed detected by a vehicle speed sensor; an electric motor for providing a steering assist force to the steering shaft; a motor current detecting unit for detecting a motor current flowing in the electric motor; a motor drive circuit for driving the electric motor; a drive signal calculating circuit for calculating a drive signal from current deviation between the motor current indicating value and the motor current detected value, and transferring the drive signal to the motor drive circuit; an abnormal state detecting unit for detecting whether the electric power steering mechanism is in an abnormal state or a normal state for each of a plurality of sampling times, wherein a count value of an abnormality counter is incremented at every detection of the abnormal state that is detected by the abnormal state detecting unit; and a failure deciding unit for detecting failure of the electric power steering mechanism when the abnormality counter reaches a failure deciding value, wherein the failure deciding unit returns the count value of the abnormality counter to zero when the abnormal state detecting unit sequentially detects normality during a predetermined number of the sampling times, even if the abnormal state detecting unit once detects abnormality, wherein the abnormal state detecting unit detects normality of the electric power steering mechanism when the detected value of the motor current is included within a first normal range, when the detected value of the motor voltage is included within a second normal range, when the detected value of the battery voltage is included within a third normal range, and when the motor current indicating value is included within a fourth normal range; and wherein the abnormal state detecting unit detects abnormality of the electric power steering mechanism when the detected value of the motor current is not included within the first normal range, when the detected value of the motor voltage is not included within the second normal range, when the detected value of the battery voltage is not included within the third normal range, or when the motor current indicating value is not included within the fourth normal range.

	Okanoue (US 5913913 A) describes a motor-driven power steering system which apparatus includes an operation stop decision means for deciding whether or not an operation stop command is to be issued for stopping the control operation for the motor-driven power steering system, a torque detecting means for detecting a steering torque transmitted from an input shaft to an output shaft of a steering column of the motor-driven power steering system, and an assist torque control means for updating an assist torque applied by an electric motor to the output shaft with an assist torque control quantity determined on the basis of a detected torque value outputted from the torque detection means by monitoring a detection output signal of the torque detection means, wherein upon issuance of the operation stop command by the operation stop decision means, the assist torque control means stops application of the assist torque, provided that the detected torque value is lower than a predetermined value inclusive thereof. By virtue of the arrangement of the control apparatus for the power steering system described above, the assist torque applied to the steering system is prevented from disappearing simultaneously with the occurrence of engine stall so long as the steering wheel is operated by the driver. The operation for applying the assist torque is stopped only when a magnitude of the steering torque as applied by the driver decreases below a predetermined value. Thus, vibration or other unwanted behaviors of the steering wheel which may otherwise occur under the influence of elasticity of the torsion bar constituting a part of the steering system as well as the tires upon abrupt stoppage of the assisting torque, can positively be suppressed, whereby comfort of the driver in manipulating the steering handle can significantly be improved, because the steering assist operation can be stopped very smoothly. Further, even when the key switch is turned off in the state where the assist torque is large, as encountered in the steering operation in the state where the motor vehicle is not running or even when the engine stall phenomenon should occur, the assist torque is prevented from rapid or steep decreasing. Thus, an undesirable situation can be evaded that the steering wheel is abruptly forced to rotate reversely under the influence of elasticity of the torsion bar and the tires, which is of course very uncomfortable for the drivers. Thus, it is possible to realize the motor-driven power steering control system which can ensure very comfortable steering operation with higher security. In a preferred mode for carrying out the invention, the control apparatus may be arranged such that when the assist torque control means detects that the assist torque applied to the steering system decreases on the basis of the detection output signal of the torque detection means upon issuance of the operation stop command, the assist torque control means then updates the assist torque control quantity with a minimum value of the detection output signal of the torque detection means to thereby limit a magnitude of the assist torque applied to the steering system in conformance with the minimum value, and that when the steering torque detected by the steering torque detection means becomes smaller than a predetermined value inclusive thereof, the assist torque control means stops generation of the assist torque. With the arrangement of the control apparatus described above, the power steering torque assist operation mode is continued with the magnitude of the assist torque being decreased progressively until the steering operation is stopped even when the engine stall takes place in the course of manipulation of the steering wheel by the driver and even when the control system detects the command for stopping the operation of the motor-driven power steering system. Thus, the steering effort demanded of the driver is prevented from varying steeply or rapidly. In other words, the steering torque to be applied to the steering wheel by the driver increases progressively, whereby he or she can know without fail that operation of the motor-driven power steering control system will have to be stopped. Besides, even when the key switch is turned off in the state where the assist torque is large as in the case of steering without driving or even when an engine stall phenomenon should occur, the assist torque is caused to decrease not steeply, but progressively. Thus, such an undesirable situation can be evaded where the steering wheel is abruptly forced to rotate reversely under the influence of elasticity of the tires and the torsion bar and the tires. Thus, it is possible to realize the motor-driven power steering control system which can ensure a very comfortable steering operation. According to another aspect of the present invention, there is provided a control apparatus for a motor-driven power steering system of a motor vehicle, which apparatus includes an operation stop decision means for deciding whether or not an operation stop command is to be issued for stopping a control operation for the motor-driven power steering system, a torque detecting means for detecting a steering torque transmitted from an input shaft to an output shaft of a steering column of the motor-driven power steering system, and an assist torque control means for updating an assist torque applied by an electric motor to the output shaft with an assist torque control quantity determined on the basis of a detected value of a motor current flowing through the electric motor by monitoring the motor current, wherein upon issuance of the operation stop command by the operation stop decision means, the assist torque control means stops application of the assist torque, provided that the detected value of the motor current is lower than a predetermined value inclusive thereof.

	Ishikura (US 4926960 A) describes an electric power steering apparatus for a vehicle comprising: a steering shaft; an electric motor operable to generate an auxiliary steering force having a magnitude corresponding to a value of electric current supplied thereto; means for detecting an operational state of said steering apparatus, said detecting means including a steering torque sensor for detecting a steering torque applied to said steering shaft and a vehicle weight sensor for detecting a vehicle weight; and means for controlling a value of electric current to be supplied to said electric motor in accordance with a value detected by said detecting means, said controlling means being constituted to increase and decrease the value of electric current to be supplied to said electric motor in accordance with increase and decrease, respectively, of the value detected by said steering torque sensor, and to increase and decrease the value of electric current to be supplied to said electric motor in accordance with the increase and decrease, respectively, of the value detected by said vehicle weight sensor such that the increase and decrease in the value of electric current based on the value detected by the steering torque sensor is modified by the value detected by the vehicle weight sensor and the auxiliary steering force is increased with increases in vehicle weight. Wherein said detecting means further includes a vehicle speed sensor for detecting a vehicle speed, and said controlling means is constituted to restrict the value of electric current to be supplied to said electric motor in accordance with an increase in the value detected by said vehicle speed sensor such that the increase and decrease in value of electric current based on the value detected by the steering torque sensor and the vehicle weight sensor is modified by the value detected by the vehicle speed sensor. A power steering apparatus according to claim 1, wherein said controlling means includes operation means in which the relationship between the magnitude of the steering torque and the value of electric current to be supplied to said electric motor is stored as a plurality of functional characteristics classified using the vehicle weight as a parameter, and said operation means is constituted to select one of said functional characteristics according to the value detected by said vehicle weight sensor and to calculate an electric current value on the selected functional characteristic which corresponds to the value detected by said steering torque sensor. A power steering apparatus according to claim 3, wherein said detecting means includes a vehicle speed sensor for detecting vehicle speed, and said operation means stores therein the relationship between the magnitude of the steering torque and the maximum value of electric current to be supplied to said electric motor as a plurality of functional characteristics classified using the vehicle weight as a parameter, said operation means being constituted to select one of said functional characteristics according to the value detected by said vehicle weight sensor and to calculate an electric current value on the selected functional characteristic which corresponds to the value detected by said vehicle speed sensor.

	Allowable Subject Matter
3.	Claims 1-8 are allowed.

Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 8 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a rotation detection device for a motor of an electric power steering apparatus that outputs a steering torque for assisting a steering operation of a vehicle, the rotation detection device comprising: the absolute angle calculator is further configured to recover from the abnormality in the calculation of the absolute angle after calculating a recovery-time absolute angle and to resume normal absolute angle calculation, the recovery-time absolute angle calculated based on a difference between a rotation angle that is stored in memory before the abnormality is determined and a rotation angle measured when normal absolute angle calculation resumes wherein the motor outputs the steering torque for assisting the steering operation of the vehicle based on a steering angle calculated from the absolute angle. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-7 are allowed due to their dependency on claim 1.

Regarding claim 8:
The primary reason for the allowance of claim 8 is the inclusion of an electric power steering apparatus that outputs a steering torque for assisting a steering operation of a vehicle, the electric power steering apparatus comprising: the absolute angle calculator is further configured to recover from the abnormality in the calculation of the absolute angle after calculating a recovery-time absolute angle and to resume normal absolute angle calculation, the recovery-time absolute angle calculated based on a difference between a rotation angle that is stored in memory before the abnormality is determined and a rotation angle measured when normal absolute angle calculation resumes wherein the motor outputs the steering torque for assisting the steering operation of the vehicle based on a steering angle calculated from the absolute angle. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
May 13, 2022